
	
		II
		110th CONGRESS
		1st Session
		S. 1931
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Mineral Leasing Act to ensure that
		  development of certain Federal oil and gas resources will occur in a manner
		  that protects water resources and respects the rights of surface owners, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Surface Owner Protection Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Protection of water resources
					Sec. 101. Mineral Leasing
				Act requirements.
					Sec. 102. Relationship to State law.
					TITLE II—Surface owner protection
					Sec. 201. Definitions.
					Sec. 202. Post-lease surface use agreement.
					Sec. 203. Authorized exploration and drilling
				operations.
					Sec. 204. Surface owner notification.
					TITLE III—Reclamation and bonding
					Sec. 301. Reclamation requirements and bond.
				
			IProtection of
			 water resources
			101.Mineral Leasing Act requirementsSection 17 of the
			 Mineral Leasing Act (30 U.S.C. 226) is
			 amended by adding at the end the following:
				
					(q)Water
				requirements
						(1)In
				generalAn operator producing oil or gas (including coalbed
				methane) under a lease issued under this Act shall—
							(A)replace the water
				supply of a water user who obtains all or part of the supply of the user of
				water for domestic, agricultural, or other purposes from an underground or
				surface source that has been affected by contamination, diminution, or
				interruption proximately resulting from drilling operations for the production;
				and
							(B)comply with all
				applicable requirements of Federal and State law for discharge of any water
				produced under the lease.
							(2)Water management
				planAn application for a lease under this subsection shall be
				accompanied by a proposed water management plan including provisions—
							(A)to protect the
				quantity and quality of surface and ground water systems, both on-site and
				off-site, from adverse effects of the exploration, development, and reclamation
				processes or to provide alternative sources of water if the protection cannot
				be ensured;
							(B)to protect the
				rights of present users of water that would be affected by operations under the
				lease, including the discharge of any water produced in connection with the
				operations that is not reinjected; and
							(C)to identify any
				agreements with other parties for the beneficial use of produced waters and the
				steps that will be taken to comply with Federal and State laws relating to the
				use.
							.
			102.Relationship to
			 State lawNothing in this Act
			 or an amendment made by this Act—
				(1)impairs or affects
			 any right or jurisdiction of any State with respect to the waters of the State;
			 or
				(2)limits, alters,
			 modifies, or amends any of the interstate compacts or equitable apportionment
			 decrees that apportion water among and between States.
				IISurface owner
			 protection
			201.DefinitionsIn this title:
				(1)LeaseThe
			 term lease means a lease issued by the Secretary under the
			 Mineral Leasing Act (30 U.S.C. 181 et
			 seq.) or any other law, providing for development of oil and gas resources
			 (including coalbed methane) owned by the United States.
				(2)LesseeThe
			 term lessee means the holder of a lease.
				(3)OperatorThe
			 term operator means any person that is responsible under the terms
			 and conditions of a lease for the operations conducted on leased land or any
			 portion of the land.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				202.Post-lease
			 surface use agreement
				(a)In
			 generalExcept as provided in section 203, the Secretary may not
			 authorize any operator to conduct exploration and drilling operations on land
			 with respect to which title to oil and gas resources is held by the United
			 States but title to the surface estate is not held by the United States, until
			 the operator has filed with the Secretary a document, signed by the operator
			 and the 1 or more surface owners, indicating that the operator has secured a
			 written surface use agreement between the operator and the 1 or more surface
			 owners that meets the requirements of subsection (b).
				(b)ContentsA
			 surface use agreement shall provide for—
					(1)the use of only
			 the portion of the surface estate that is reasonably necessary for exploration
			 and drilling operations based on site-specific conditions, as determined by the
			 Secretary;
					(2)the accommodation
			 of the surface estate owner, to the maximum extent practicable, including the
			 location, use, timing, and type of exploration and drilling operations,
			 consistent with the right of the operator to develop the oil and gas
			 estate;
					(3)the reclamation of
			 the site to a condition capable of supporting the uses which the land was
			 capable of supporting prior to exploration and drilling operations; and
					(4)compensation for
			 damages as a result of exploration and drilling operations, including—
						(A)loss of income and
			 increased costs incurred;
						(B)damage to or
			 destruction of personal property, including crops, forage, and livestock;
			 and
						(C)failure to reclaim
			 the site in accordance with paragraph (3).
						(c)Procedure
					(1)NoticeAn
			 operator shall notify each surface estate owner of the desire of the operator
			 to conclude an agreement under this section.
					(2)Arbitration
						(A)In
			 generalIf the surface estate owner and the operator do not reach
			 an agreement within 90 days after the date on which the operator provided the
			 notice, the matter shall be referred to third party arbitration for resolution
			 within a period of 90 days.
						(B)CostThe
			 cost of the arbitration shall be the responsibility of the operator.
						(C)ArbitratorsThe
			 Secretary shall—
							(i)identify persons
			 with experience in conducting arbitrations; and
							(ii)make the
			 information available to operators.
							(D)ReferralsReferral
			 of a matter for arbitration by a person identified by the Secretary pursuant to
			 subparagraph (C) shall constitute compliance with paragraph (1).
						(d)Attorneys
			 feesIf action is taken to enforce or interpret any of the terms
			 and conditions contained in a surface use agreement, the prevailing party shall
			 be reimbursed by the other party for reasonable attorneys fees and actual costs
			 incurred, in addition to any other relief that a court or arbitration panel may
			 grant.
				203.Authorized
			 exploration and drilling operations
				(a)In
			 generalThe Secretary may authorize an operator to conduct
			 exploration and drilling operations on land covered by section 202 in the
			 absence of an agreement with each surface estate owner, if—
					(1)the Secretary
			 makes a determination, in writing, that the operator made a good faith attempt
			 to conclude such an agreement, including referral of the matter to arbitration
			 pursuant to section 202(c)(2), but that no agreement was concluded within 90
			 days after the referral to arbitration;
					(2)the operator
			 submits a plan of operations that covers the matters specified in section
			 202(b) and for compliance with all other applicable requirements of Federal and
			 State law; and
					(3)the operator posts
			 a bond or other financial assurance in an amount the Secretary determines to be
			 adequate to ensure compensation to the surface estate owner for any damage to
			 the site, in the form of a surety bond, trust fund, letter of credit,
			 government security, certificate of deposit, cash, or equivalent.
					(b)Surface owner
			 participationThe Secretary shall provide surface estate owners
			 with an opportunity—
					(1)to comment on
			 plans of operations in advance of a determination of compliance with this
			 title;
					(2)to participate in
			 bond level determinations and bond release proceedings under this
			 section;
					(3)to attend an
			 on-site inspection during the determinations and proceedings;
					(4)to file written
			 objections to a proposed bond release; and
					(5)to request and
			 participate in an on-site inspection if the owners have reason to believe there
			 is a violation of the terms and conditions of a plan of operations.
					(c)Payment of
			 financial guarantee
					(1)In
			 generalA surface estate owner, with respect to any land subject
			 to a lease, may petition the Secretary for payment of all or part of a bond or
			 other financial assurance required under this section as compensation for any
			 damage as a result of exploration and drilling operations.
					(2)CompensationPursuant
			 to the petition, the Secretary may use the bond or other guarantee to provide
			 compensation to the surface estate owner for the damage.
					(d)Bond
			 releaseOn request and after inspection and opportunity for
			 surface estate owner review, the Secretary may release the financial assurance
			 required under this section if the Secretary determines that—
					(1)exploration and
			 drilling operations have ended; and
					(2)all damage has
			 been fully compensated.
					204.Surface owner
			 notificationThe Secretary
			 shall—
				(1)notify surface
			 estate owners of lease sales in writing at least 45 days in advance;
				(2)not later than 10
			 working days after the date on which a lease is issued, notify surface estate
			 owners regarding the identity of the lessee;
				(3)notify surface
			 estate owners in writing concerning any subsequent decisions regarding a lease,
			 such as modifying or waiving stipulations and approving rights of way;
			 and
				(4)notify surface
			 estate owners not later than 5 business days after the date of issuance of a
			 drilling permit under a lease.
				IIIReclamation and
			 bonding
			301.Reclamation
			 requirements and bond
				(a)In
			 generalSection 17 of the
			 Mineral Leasing Act (30 U.S.C. 226)
			 (as amended by section 101) is amended by adding at the end the
			 following:
					
						(r)Reclamation
				requirements and bond
							(1)RequirementsAn
				operator producing oil or gas (including coalbed methane) under a lease issued
				pursuant to this Act shall—
								(A)at a minimum,
				restore the land affected to a condition capable of supporting the uses that
				the land was capable of supporting prior to any drilling, or higher or better
				uses if there is reasonable likelihood that—
									(i)the 1 or more
				uses do not—
										(I)present any
				actual or probable hazard to public health or safety; or
										(II)pose any actual
				or probable threat of water diminution or pollution; and
										(ii)the declared
				proposed land use of the permit applicant following reclamation—
										(I)is not
				impractical or unreasonable, inconsistent with applicable land use policies and
				plans, or involve unreasonable delay in implementation; and
										(II)does not violate
				Federal, State, or local law;
										(B)ensure that all
				reclamation efforts proceed in an environmentally sound manner and as
				contemporaneously as practicable with the oil and gas drilling operations;
				and
								(C)submit, with the
				plan of operations, a reclamation plan that describes in detail the methods and
				practices that will be used to ensure complete and timely restoration of all
				land affected by oil and gas operations.
								(2)Reclamation
				bond
								(A)In
				generalAn operator producing oil or gas (including coalbed
				methane) under a lease issued under this Act shall post a bond that covers the
				area of land within the permit area on which the operator will initiate and
				conduct oil and gas drilling and reclamation operations within the initial term
				of the permit.
								(B)Additional
				bondsAs succeeding increments of oil and gas drilling and
				reclamation operations are initiated and conducted within the permit area, the
				lessee shall file with the regulatory authority 1 or more additional bonds to
				cover the increments in accordance with this section.
								(C)AmountThe
				amount of the bond required for each bonded area shall—
									(i)meet the
				reclamation requirements of the approved permit;
									(ii)reflect the
				probable difficulty of reclamation considering factors such as topography, the
				geology of the site, hydrology, and revegetation potential;
									(iii)be determined
				by the Secretary; and
									(iv)be sufficient to
				ensure the completion of the reclamation plan if the work had to be performed
				by the Secretary in the event of forfeiture.
									(3)RegulationsNo
				later than 1 year after the date of enactment of this subsection, the Secretary
				shall promulgate regulations to implement the requirements of this
				subsection.
							.
				(b)Review and
			 report
					(1)ReviewThe
			 Comptroller General of the United States shall conduct a review of the adequacy
			 of the regulations promulgated by the Secretary of the Interior pursuant to
			 subsection (r)(3) of section 17 of the Mineral Leasing Act (30 U.S.C. 226) (as
			 added by subsection (a)) to ensure that operators will meet the requirements of
			 subsection (r) of that section.
					(2)ReportNot
			 later than 180 days after the date on which the Secretary promulgates
			 regulations pursuant to subsection (r)(3) of section 17 of the Mineral Leasing
			 Act (30 U.S.C. 226) (as added by subsection (a)), the Comptroller General of
			 the United States shall submit to the Committee on Natural Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources of
			 the Senate a report that describes the results of the review conducted under
			 paragraph (1), including—
						(A)any findings and
			 conclusions of the Comptroller General of the United States; and
						(B)any
			 recommendations the Comptroller General may make with respect to any
			 legislation or administrative actions the Comptroller General of the United
			 States determines would be appropriate to ensure compliance with the
			 requirements of subsection (r) of that section.
						
